Citation Nr: 1429563	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-34 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active service from March 1960 to February 1963, with additional National Guard service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In September 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

These matters were previously remanded in October 2013 for further development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A left knee disorder was not demonstrated during service or until many years later; and was not caused by or aggravated beyond the normal natural progression by a service-connected right knee disability.  Arthritis was noted many years after separation from service. 


CONCLUSION OF LAW

The criteria for service connection for a left knee disability, to include as secondary to a right knee disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated February 2010 and October 2013.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent April 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal in March 2010, November 2013, and April 2014.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

An alternative method of establishing service connection is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The evidence does not show arthritis in service, within one year following separation from service, or that there is any continuity of symptomatology of knee arthritis following service.  As a result, service connection by demonstration of continuity of symptomatology is not warranted.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).   

Certain conditions, such as arthritis, may be presumed to have been incurred in service if manifested to a compensable degree within a year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

The service medical records show that in the August 1960, the Veteran was evaluated for complaints of right knee pain that was reported as tender.  The Veteran reported injuring his right knee four years previously playing football.  The note also reports that the Veteran injured his right knee in pre-jump training that included squats jumps and running.  He was diagnosed with chronic synovitis of the right knee and assigned a L3 profile with no parachute jumping.  There were no reports of complaints for a left knee disability.

An October 1961 service medical record shows that the Veteran displayed tenderness along the lateral aspect of the right knee with effusion and mild instability.

The Veteran's December 1962 separation examination shows that he was clinically evaluated with normal lower extremities.  The Veteran reported no arthritis, bone, or joint deformity.  He also indicated that he did not have a trick or locked knee.

A June 1977 Hawaii Army National Guard medical record shows that the Veteran was clinically evaluated with normal lower extremities.  A report of medical history shows that the Veteran indicated that he did not have a trick or locked knee.

A May 1981 Hawaii Army National Guard medical record shows that the Veteran was clinically evaluated with normal lower extremities.  A report of medical history shows that the Veteran indicated that he did have a trick or locked knee although a specific knee was not identified.

A March 1986 Hawaii Army National Guard medical record shows that the Veteran was evaluated with normal lower extremities.  A report of medical history shows the Veteran reported that he had a trick or locked knee.

A December 1989 Hawaii Army National Guard medical record shows that the Veteran was clinically evaluated with normal lower extremities.

An August 1994 Hawaii Army National Guard medical record shows that the Veteran reported wearing knee braces due to swelling and tenderness.  The Veteran reported bilateral chronic knee pain and was instructed not to run.  A report of medical history shows that the Veteran indicated that he had arthroscopic surgery on both knees in 1992.

A June 1995 Hawaii Army National Guard medical record shows a diagnosis of degenerative arthritic of the knees, status post-bilaterally meniscectomy.  The Veteran was put on a limited profile that disqualified him from squatting, deep knee bends, twisting his knees, or running.

A June 1997 VA treatment record shows that the Veteran reported that he had bad knees from airborne training since 1960.  He reported that he had undergone a surgical procedure on both of his knees six year prior.

A September 1997 National Guard Report of medical examination shows the Veteran had bilateral knee crepitus and decreased flexion.  Scars were reported on both knees.  A history of degenerative joint disease was shown.  The report also indicated that the Veteran reported that he had arthroscopic knee surgery on the right and left knees 10 years prior.  

A March 2010 VA examination report shows that the Veteran reported that on a parachute jump he landed on a rock and twisted his knees.  The Veteran reported that he underwent a total right knee replacement in 2000 and had undergone a left knee arthroscopy.  He reported that he had pain in his left knee occasionally.  X-ray imaging showed that the Veteran had osteoarthritis of moderate severity involving the left knee.  The VA examiner opined that there was no record of the Veteran injuring or reporting difficulties concerning the left knee and found that the left knee condition was less likely as not (less than a 50 percent probability) caused by or a result of active service.

A February 2012 private treatment note from Dr. Thomas J. Kane, III reported that the Veteran, under the private physician's care, had undergone a total right knee replacement in 2000.  The note also indicated that the Veteran had end stage arthritis of the left knee that was close to requiring an operation.  Dr. Kane, opined that the reported history of knee injuries which was based upon the Veteran's narrative included playing football in high school and active military service.  Dr. Kane further opined that the walking and running on uneven terrain and jumping from a tower during training all contributed to damaging the Veteran's knees.  The knee injuries, Dr. Kane concluded, were a result of cumulative damage sustained while playing football in high school, active duty, serving in the police force, and National Guard service.

A February 2012 VA treatment note shows that the Veteran reported left knee pain.

A November 2013 VA examination report shows that the Veteran was diagnosed with the arthritis of the knees in 1990.  The VA examiner reported that the first report of bilateral knee pain was at National Guard examination in 1987.  The Veteran reported that he underwent arthroscopic knee surgery in 2000.  The examiner reported that the Veteran participated in multiple physically challenging activities over many years from 1960 to the time of the examination.  The Veteran's left knee condition was not identified until long after separation from active service.  Concerning the February 2012 medical opinion from Dr. Kane, the examiner opined that Dr. Kane's opinion acknowledged that the many years of intense physical activity caused the Veteran's knee problems, but did not report that the left knee disability was directly due to active service.

An April 2014 VA examination report shows that the Veteran was diagnosed with left knee arthritis with a date of diagnosis of 1990.  Concerning the etiology of the Veteran's left knee disability, the examiner reported that the Veteran did not report any left knee condition during active military service between March 1960 and February 1963.  The Veteran's separation examination of December 1962 reported no left knee complaints and a normal clinical evaluation of the lower extremities.  The examiner reported that although the Veteran reported that symptoms were present during active service, the service medical records showed no reports of left knee difficulty and the separation examination showed a normal evaluation concerning his left knee, therefore it was less likely as not that the Veteran's left knee disability was related to his active service.

With regard to the February 2012 private opinion form Dr. Kane, the examiner reported that Dr. Kane's opinion that the Veteran's left knee disability was a result of cumulative damage sustained while playing football in high school, while serving in the armed forces, serving in the Maui police force, and Hawaii Army National Guard.  The examiner characterized this opinion as essentially opining that the Veteran's left knee arthritis was due to aging.  Further, the examiner reported that although some aging did occur during the three years of active military service, that effect was minimal.  The examiner reported that the opinion from Dr. Kane and the November 2013 VA examination report were consistent in the finding that the Veteran's left knee disability was due to aging and not active service.

With regard to the issue of whether the Veteran's service-connected right knee disability caused the left knee disability, the examiner opined that the left knee osteoarthritis was due to aging.  One joint does not cause osteoarthritis in another joint, therefore it was less than likely as not that the Veteran's left knee disability was related or proximately due to or a result of the Veteran's service-connected right knee disability.

Concerning the issue of aggravation, the examiner reported that the Veteran's service-connected right knee disability did not aggravate the left knee disability.  The examiner reported that osteoarthritis is the result of aging and caused by the direct wear and tear on the joint.  One joint does not aggravate osteoarthritis in another joint.  Therefore, the examiner opinioned that it was less likely than not that the left knee disability was aggravated beyond the natural progression by the service-connected right knee disability.  

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against the claim for service connection for a left knee disability.  

Service medical records show that the Veteran was seen on multiple occasions concerning complaints regarding his right knee.  However, the service medical records are negative for any complaints pertaining to the left knee.  In addition, the December 1962 separation examination showed that he was clinically evaluated with normal lower extremities and denied any left knee problems.  

After service, the first evidence that the Veteran had complaints pertaining to the left knee was in a June 1993 physical profile that reported that the Veteran had a previous knee arthroscopic surgery.  Other evidence of record indicates that this procedure was undertaken in 1990, 27 years after separation from active service.  That time period is well beyond the one year presumptive period for establishing service connection for arthritis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309 (2013).  Furthermore, the passage of many years between discharge from active service and the medical documentation of a passage of many years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In addition, the Board notes that prior to the June 1993 physical profile record that reported a left knee condition, the Veteran had undergone multiple physical examinations in June 1977, May 1981, March 1986, and December 1989, which all showed his lower extremities were clinically evaluated as normal.  

It is the Board's duty to assess the credibility and probative value of evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992).  Moreover, providing that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429 (1995).  With any piece of evidence, the credibility and weight to be assigned to the opinions are within the province of the Boards as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

In this case, the only medical evidence of a favorable nexus opinion is provided in a February 2012 letter from Dr. Kane, in which that doctor opined that the Veteran's current left knee disability diagnosed specifically as left knee arthritis was caused by the cumulative damage sustained while playing football in high school, training during active military service, serving with the Maui police force, and serving with the Hawaii Army Nation Guard.  Dr. Kane reported that the opinion was based upon the narrative provided by the Veteran.  However, Dr. Kane did not discuss any of the relevant evidence contained in the claims file, to include the absence of any medical evidence of a left knee condition during active service.  Nor did Dr. Kane discuss that the first complaints pertaining to the Veteran's left knee until many years after separation from active service.  Dr. Kane also did not provide any opinion concerning whether the Veteran's service-connected right knee disability caused or aggravated the left knee disability.  

By contrast, both the November 2013 and April 2014 VA examiners, who reviewed the entire claims file and discussed the pertinent medical evidence of record, concluded that the Veteran's current left knee disability was not caused or aggravated by active military service or the Veteran's service connected right knee disability.  The rationales underlying those opinions are reasonable and consistent with the evidence of record.  The VA examiners concluded that the Veteran's left knee disability, diagnosed specifically as osteoarthritis, were the result of aging rather than to active service.  The April 2014 VA examiner specifically discussed the positive nexus opinion from Dr. Kane, reporting that Dr. Kane's opinion essentially reported that the Veteran's left knee disability was due to the cumulative effects of the Veteran's life activities, which in essence was aging.  The Board also notes that both VA examiners identified that the Veteran did not report symptoms concerning his left knee until 27 years after separation from service.  

With regard to the Veteran's assertion that his left knee disability was caused or aggravated by his service-connected right knee disability.  The Board finds that the April 2014 VA examination report is probative and persuasive that the Veterans left knee disability was not caused or aggravated by the service-connected right knee disability.  The VA examiner specifically reported that the Veteran's left knee osteoarthritis was caused by aging and that osteoarthritis in one joint does not affect osteoarthritis in another joint.  With regard to aggravation, the VA examiner also reported that one osteoarthritic joint does not aggravate osteoarthritis in another joint.  Therefore, the examiner opined that it was less likely than not that the left knee disability was aggravated beyond the natural procession by the service-connected right knee condition.  

Accordingly, the Board finds that the most probative and persuasive opinions regarding the claim for service connection for a left knee disability are against the Veteran's claim.  Hayes v. Brown, 5 Vet. App. 467 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992); Guerrieri v. Brown, 4 Vet. App. 467 (1993) (probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician's reaches; credibility and weight to be attached to medical opinions are within the province of the Board.) 

Furthermore, the Board finds that the allegations of a left knee disability, in service with continuity of symptomatology are not consistent with the entire evidentiary record, and are outweighed by the service medical records and National Guard medical records that show he did not report any left knee difficulties until many years after service.  

Moreover, there is no evidence that the Veteran's left knee arthritis manifested within a compensable degree within one year of separation from active service.  38 C.F.R. §§ 3.307; 3.309 (2013).  The probative evidence of this finding is the December 1962 separation examination that showed a normal clinically evaluated lower extremities and a June 1977 medical examination that showed normal clinically evaluated lower extremities.  

The Board has not ignored the Veteran's statements made in support of his claim.  The Veteran has provided statements that his left knee disability was incurred in active service.  The Board acknowledges that the Veteran is a layperson, and for the purpose of providing an opinion, he is competent to report observable symptoms he experiences through his senses such as pain and discomfort.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, an opinion concerning the diagnosis of left knee osteoarthritis and the relationship between service and the Veteran's right knee disability is of a medically complex nature.  The diagnosis and analysis of etiology requires expert medical training, which the Veteran has not demonstrated he possesses.  Therefore, the Board finds that the Veteran is not competent to render an opinion as to the etiology of his left knee disability.

Accordingly, the Board finds that the preponderance of the evidence is against the claim.  Therefore, entitlement to service connection for a left knee disability to include as secondary to a right knee disability, is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability, is denied.




____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


